Citation Nr: 1104869	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-02 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
nonspecific dermatitis with secondary infection prior to February 
6, 2006.

2.  Entitlement to a rating in excess of 30 percent for 
nonspecific dermatitis with secondary infection beginning 
February 6, 2006 through August 3, 2007.

3.  Entitlement to a rating in excess of 10 percent for 
nonspecific dermatitis with secondary infection beginning August 
4, 2007 through March 30, 2010.

4.  Entitlement to a rating in excess of 30 percent for 
nonspecific dermatitis with secondary infection beginning March 
31, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran was afforded an October 2010 Board videoconference 
hearing before the undersigned Acting Veterans Law Judge.  The 
hearing transcript is associated with the record.


FINDINGS OF FACT

1.  Prior to February 6, 2006, the Veteran's skin disorder was 
not productive of rashes affecting between 20 percent to 40 
percent of his entire body or exposed skin areas; nor did it 
necessitate use of immunosuppressant type medication for a total 
duration of six weeks or more during a twelve month time period.  

2.  From February 6, 2006 through August 3, 2007, the Veteran's 
skin disorder resulted in occasional use of steroid medication on 
an as needed basis.  The condition did not cover an area of more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, and did not require constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the a twelve-month period.  

3.  From August 4, 2007 through March 30, 2010, Veteran's skin 
disorder was not productive of rashes affecting between 20 
percent to 40 percent of his entire body or exposed skin areas; 
the disorder was productive of one outbreak with isolated 
corticosteroid treatment that resulted in sustained remission.  

4.  Since March 31, 2010, the evidence shows that the Veteran's 
skin disorder was productive of rashes affecting 27 percent of 
total body area and 16 percent of exposed skin area.  The 
condition did not cover an area of more than 40 percent of the 
entire body or more than 40 percent of exposed areas affected, 
and did not require constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs during 
the a twelve-month period.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service 
connected nonspecific dermatitis with secondary infection prior 
to February 6, 2006 are not met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.118, Diagnostic Code 7806 
(2010).  

2.  The criteria for a rating in excess of 30 percent for service 
connected nonspecific dermatitis with secondary infection from 
February 6, 2006 through August 3, 2007 are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.118, 
Diagnostic Code 7806 (2010).  

3.  The criteria for a rating in excess of 10 percent for service 
connected nonspecific dermatitis with secondary infection 
beginning August 4, 2007 through March 30, 2010 are not met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.118, Diagnostic Code 7806 (2010).  

4.  The criteria for a rating in excess of 30 percent for service 
connected nonspecific dermatitis with secondary infection since 
March 31, 2010 are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.118, Diagnostic Code 7806 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The VA is required to notify a claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, the 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, the VA 
will attempt to obtain on behalf of the claimant.  In addition, 
for claims prior to May 8, 2008, the VA must also request that 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant be provided "at the time" of, or "immediately after," 
the VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court found that in cases for 
service connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The RO mailed the Veteran a letter in April 2006 that notified 
him of the RO's duty to assist him in obtaining pertinent 
evidence and medical records to support his claim as well as 
requested that he submit any supporting medical records from 
private treatment.  Additionally, the RO informed the Veteran as 
to what the evidence must show to establish entitlement.  The RO 
also requested that the Veteran identify any relevant records 
and/or additional supporting information or evidence, and submit 
authorizations to the RO so that the RO could obtain the records 
or other evidence on his behalf.  The letter also provided 
notification in compliance with Dingess, supra.  The Board finds 
this letter satisfied the duty to notify.  

VA medical records and service treatment records (STRs) have been 
obtained.  The Veteran has submitted lay statements in support of 
his claim.  He was afforded multiple VA examinations that were 
fully adequate for adjudication purposes.  The examination 
reports include interviews, clinical findings, and untouched 
color photographs of his present skin condition.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not 
identified any other medical records or evidence pertinent to his 
claim.  The Board is similarly unaware of any outstanding 
pertinent evidence.

Therefore, the Board is satisfied that the VA has complied with 
the duties to notify and assist as discussed above.

II.  Increased staged rating for nonspecific dermatitis with 
secondary infection 

Laws and regulations

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
determination of whether an increased evaluation is warranted is 
to be based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this matter is undertaken 
with consideration of different ratings warranted for specific 
time periods.

The Veteran is in receipt of service connection for nonspecific 
dermatitis with secondary infection pursuant to Diagnostic Code 
7806.  38 C.F.R. § 4.118,  Diagnostic Code 7806.  He currently 
has a staged rating as follows: 30 percent for the periods 
February 6, 2006 through August 3, 2007 and March 31, 2010 to the 
present; 10 percent for the period prior to February 6, 2006 and 
August 4, 2007 through March 30, 2010.  

Diagnostic Code 7806, for the evaluation of dermatitis or eczema, 
provides that, if the skin condition covers an area of less than 
5 percent of the entire body or exposed areas affected, and no 
more than topical therapy is required during the past 12-month 
period, a noncompensable rating is warranted.  If at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or if intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs were required 
for a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating requires 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
were required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period. Finally, a 
rating of 60 percent is warranted when the condition covers an 
area of more than 40 percent of the entire body or when more than 
40 percent of exposed areas affected, or; when constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  38 C.F.R. § 4.118.


Evidence 

The evidence consists of lay statements, VA outpatient treatment 
records, VA examination reports including photographs, and 
testimony provided at the videoconference hearing.  

VA treatment records, dated February 2006, show that the Veteran 
complained of a recurrent rash on his feet and hands since 1970.  
He sought dermatology treatment every three to five years.  He 
mentioned his last treatment taking place in 2003.  Clinical 
examination showed mild scaly palms, skin breaks, small blister 
on soles and diffuse hyperpigmented plaques of varying size.  The 
examiner diagnosed eczema.  The Veteran received fluocinonide and 
prednisone for treatment.  

In March 2006, a dermatology clinic notes the eczema showed much 
improvement.  However, as the Veteran decreased the amount of 
medication used, the symptoms returned to his feet and hands.  
See April 2006 VA treatment notes.  Untouched color photographs 
of the Veteran's hands and feet confirm the presence of a skin 
disorder.  A May 2006 note shows that the present treatment 
regimen resulted in much improvement for his hands with only mild 
erythema and scaling.  The soles showed hyperkeratosis with a 
split without drainage of his right heel, which is reportedly 
painful at times.  The Veteran returned to the VA dermatology 
clinic the following month.  Clinical examination of the entire 
body showed total clearance of eczema of the hands with 
hyperkeratosis of the heels.  The VA dermatologist adjusted the 
medication regimen.  A July 2006 VA note reflects that the 
Veteran reported feeling much better and his medication was 
adjusted accordingly.  VA treatment notes in August 2006 showed 
marked improvement and the Veteran discontinued prednisone.  VA 
treatment note, dated October 2006, confirms that eczema symptoms 
continued to be in remission.  

The Veteran underwent a VA dermatology examination in November 
2007.  He recounted having an eczema outbreak approximately every 
three or four years, requiring cortisone treatment to clear 
nonspecific dermatitis.  Most recently he experienced an outbreak 
in January 2006 relating to his hands and feet.  He noted his 
hands bothered him more than his feet, citing a sensitivity to 
touch and stinging sensation in his hands.  Clinical examination 
showed mild erythema of both palms, but was within normal limits.  
The Veteran's feet were normal without erythema or scaling.  The 
examiner diagnosed eczema controlled by current treatment and 
without evidence of rash.  He commented that eczema does not 
present impairment in occupational and domestic activities.  

VA treatment notes, dated June 2008, show that the Veteran sought 
treatment for a groin rash.  He reported using an unknown 
antibiotic ointment during the past week.    The VA physician 
diagnosed dermatitis.  She noted that heat exposure may have 
precipitated the Veteran to use the antibiotics further 
exacerbating his symptoms.  

In an August 2008 letter, the Veteran reported having another 
eczema outbreak.  It was the second outbreak within the past 
three months.  Outbreaks have caused him to miss several days of 
work prior to 2003.  The Veteran refers to the June 2008 VA 
treatment records.  

VA treatment notes, also dated August 2008, show dry excoriated 
patches of the lower extremities, arms, and back with 
lichenification.  Evidence of infection was absent.  The VA 
physician diagnosed eczema.  He prescribed Fluocinonide for 
treatment with decreasing use as the rash disappears.  VA primary 
care clinic notes from October 2008 are absent for any clinical 
findings of a skin disorder.    

The Veteran's friend submitted an October 2008 letter regarding 
her observations.  She stated that in July 2008 she noticed the 
Veteran having red bumps and blisters on his back, thighs, arms, 
and feet.  He informed her that his condition may be contagious.  
She unsuccessfully attempted to photograph the condition as 
evidence.

A March 2009 VA dermatology examination report is of record.  The 
examiner noted the Veteran's treatment history from 2003 
consisted of mostly of topical cortisone with occasional 
prednisone treatment.   During the past year, the Veteran used 
Fluocinonide cream 0.05 percent as needed or about two to three 
times per week.  He also used menthol/ triamcinolone 0.025 
percent cream for itching of the extremities and dermacerin for 
his face.  The course was fairly constant, but there were periods 
where a rash was not present.  Clinical examination did not show 
an active rash on any part of the body.  The examiner noted 
slight post-inflammatory hyperpigmentation of the lower 
extremities.  He diagnosed eczema, but did not find evidence of 
an active rash during examination.  The examiner also commented 
that eczema does cause any impairment in domestic or occupational 
activities.  

VA treatment notes, dated December 2009, show the Veteran's 
eczema was well treated with the present topical medications of 
Fluocinonide as needed, menthol/ triamcinolone 0.025 percent 
cream as needed, derma cerrine daily, and lachydrin 12 percent 
for lower extremity dryness.  The Veteran was advised to continue 
the present treatment regimen and return to the dermatology 
clinic in six months.  

In correspondence, appeared to be dated in March 2010, the 
Veteran reports that during service he believed he had a 
temporary condition.  However, he expressed concern that his 
total history had not been reviewed since 2000.  He stated that 
during outbreaks, he was highly contagious and was unable to 
pursue gainful employment.  The Veteran also affirmed that the 
disorder interfered with his present occupational training.  He 
asserted that his disorder required corticosteroids use in a 
frequency that would meet the 60 percent rating criteria for 
Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 7806.  
The Veteran submitted copies of the cited Diagnostic Code and 
articles attesting to the potency of his medication regimen.  

VA reexamined the Veteran in March 2010.  The examiner noted the 
Veteran's treatment history remained similar to the treatment 
noted at the March 2009 VA examination.  Clinical examination of 
the Veteran's entire body showed a rash mainly around the lower 
extremities below the knee and ankles.  It also was present on 
the thighs and 75 percent of the back and palm.  The examiner 
judged that 27 percent of the total body area was involved and 16 
percent of exposed skin was involved.  Attached color photographs 
accompanied the report.  The examiner diagnosed eczema and 
commented that it does not interfere with domestic and 
occupational activities.  

The Veteran was afforded a videoconference hearing in October 
2010.  He reported that his outbreak in the winter of 2006 was so 
severe he could not ambulate or wear shoes.  He sought medical 
attention and cortisone treatment.  The Veteran asserted that the 
inflammation occurred consistently and interfered with his 
employment.  He also stated that inflammation occurred during the 
time period from August 2007 through March 2010 and that he 
sought medical attention at the VA Medical Center located in 
Jackson, Mississippi.  Also during this period, the Veteran 
recalled using topical steroids, but was unsure about using oral 
steroids.  He estimated that up to 80 percent of his body has 
been affected by eczema.  The Veteran noted that there is no 
consistency to the outbreaks and he constantly monitored his 
skin.  

Analysis

The Veteran contends that staged ratings higher than those 
presently assigned are warranted.  The Board will analyze the 
ratings according to the following chronological time periods: 
one year prior to the March 9, 2005 claim through February 5, 
2006; February 6, 2006 through August 3, 2007; August 4, 2007 
through March 30, 2010; and then March 31, 2010 to the present.  
See 38 C.F.R. § 3.400(o).  

At the time of the March 9, 2006 claim, the Veteran was in 
receipt of a 10 percent disability rating pursuant to Diagnostic 
Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The Veteran 
reported having an eczema outbreak in January 2006 and sought 
medical attention on February 6, 2006.  There is no medical 
evidence showing eczema treatment or suggesting the Veteran's 
eczema increased in severity within one year prior to the present 
claim.  Although the Veteran reported that the outbreak occurred 
in January 2006, he did not provide a specific date.  The Board 
finds his lay statement alone is insufficient to provide a 
factually ascertainable evidence of an increased severity.  
38 C.F.R. § 3.400(o).  As February 6, 2006 is the earliest date 
it is factually ascertainable that the Veteran's eczema increased 
in severity, the Board declines to assign a rating in excess of 
10 percent prior to this date.  38 C.F.R. § 3.400(o).  

For the time period February 6, 2006 through August 3, 2007, the 
Veteran was in receipt of a 30 percent rating for eczema.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  The next highest rating 
of 60 percent is the maximum schedular rating under this 
diagnostic code.  It contemplates skin disorders covering an area 
of more than 40 percent of the entire body or when more than 40 
percent of exposed areas are affected, or; when constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  See id.  The clinical medical evidence does not 
confirm that 40 percent of the Veteran's entire body or exposed 
area was affected by eczema.  The Veteran has not submitted 
photographs or other lay evidence specifically contending that at 
least 40 percent of his entire body or 40 percent of exposed 
areas were affected.  

The medication record from February 6, 2006 through August 3, 
2007 primarily shows topical cortisone with occasional prednisone 
treatment.  During the time period, VA treatment notes, dated in 
July, August, and October 2006, show that the Veteran's eczema 
was in remission.  Similarly, the VA examination report shortly 
following the end of this time period, November 2007, reflects 
eczema controlled with treatment and without the presence of a 
rash.  The medical record does not show that the Veteran received 
corticosteroids injections.  Given the record noted above, the 
Board does not find that the Veteran approximated the criteria of 
near constant systemic therapy of immunosuppressive drugs to 
approximate the 60 percent criteria.  See id.  Accordingly, a 
rating in excess of 30 percent for eczema from February 6, 2006 
through August 3, 2007 is denied.    

Next, for the time period from August 4, 2007 through March 30, 
2010, the Veteran contends a rating in excess of 10 percent is 
warranted.  The RO lowered the rating to 10 percent on August 4, 
2007, a year following medical records confirming that the 
Veteran discontinued the use of prednisone.  See RO decision 
dated January 2008; VA treatment note, dated August 3, 2006.  At 
the Board hearing, the Veteran expressed great concern over his 
disability rating being lowered during this time period.  

Under Diagnostic Code 7806, a 30 percent rating requires 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
be affected, or; that systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total duration 
of six weeks or more, but not constantly, during the past twelve-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The evidence does not show the Veteran meeting either criteria 
contemplated by the 30 percent rating.  See id.  In an August 
2008 letter, the Veteran reported having two recent eczema 
outbreaks.  At the Board hearing, the Veteran asserts that he 
experienced eczema outbreaks approximating at least a 30 percent 
rating during this time period.  He testified that he visited the 
VA Medical Center in Jackson, Mississippi frequently for 
treatment.  However, November 2007 and March 2009 VA examination 
reports showed that eczema was in remission.  VA treatment notes 
confirm June 2008 treatment for a groin rash diagnosed as 
dermatitis, rather eczema.  An August 2008 treatment note 
confirms the presence of eczema affecting lower extremities, back 
and arms.  A medication list did not reveal steroid treatment.  
Infection was not present.  The examiner prescribed fluocinonide 
with decreasing use.  The Veteran did not return to the 
dermatology clinic for further treatment.  Likewise, October 2008 
VA primary care clinic notes show that eczema returned to 
remission.  In short, the evidence within this time period 
confirms one eczema outbreak that returned to remission and 
isolated corticosteroid treatment.  After careful consideration 
of the record, the Board finds the evidence does not show eczema 
approximating the 30 percent rating criteria.  See id. A rating 
in excess of 10 percent for the period August 4, 2007 through 
March 30, 2010 is denied.

For the period March 31, 2010 through the present, a 30 percent 
rating is assigned.  A VA examination report from March 31, 2010 
showed active eczema affecting 27 percent of total body area and 
16 percent of exposed skin.  Again, the next highest rating of 60 
percent is the maximum schedular rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  It contemplates skin disorders covering an 
area of more than 40 percent of the entire body or when more than 
40 percent of exposed areas are affected, or; when constant or 
near-constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  See id.  

The record does not present a basis to award a 60 percent rating 
under Diagnostic Code 7806.  The medical evidence does not show 
eczema affecting over 40 percent of the exposed or unexposed 
skin.  At the Board hearing, the Veteran testified that possibly 
80 percent of his skin was affected at different times during 
flare-ups.  However, he did not confirm that 80 percent of his 
body was affected during any specific outbreak; nor is there any 
medical evidence suggesting such a higher percentage of his skin 
is affected.  The March 2010 VA examination report reflects that 
the Veteran uses fluocinonide cream on an as needed basis.  There 
is no additional evidence regarding the Veteran's use of 
immunosuppressant.  Accordingly, entitlement to rating in excess 
of 30 percent for eczema beginning March 31, 2010 is denied.  See 
id.  

The record includes two references to the Veteran's occupational 
impairment as related to his skin disorder.  An August 2008 
statement reflects that the Veteran missed work several times 
prior to 2003 due to an outbreak.  In statement, dated March 
2010, the Veteran commented that during outbreaks he could not 
work due fear of contagion.  He also reported that his skin 
condition impacted his occupational training.  Notably, VA 
examination reports, dated November 2007, March 2009, and March 
2010, include an opinion that the skin disorder does not present 
impairment in occupational activities.  After careful 
consideration of the record, the Board finds that the issue of 
entitlement to total disability based upon individual 
unemployability (TDIU) is not raised.  The record does not 
contain evidence that the Veteran is rendered incapable of any 
gainful employment by his skin disorder at the time of his claim 
and during the pendency of the appeal.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected disability should be 
referred for assignment of an extraschedular rating.  The record 
does not show that this disability has markedly interfered with 
his employment status beyond that interference contemplated by 
the assigned rating, and there is also no indication that this 
disability has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one involving 
marked interference with employment or frequent hospitalization, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  


ORDER

A rating in excess of 10 percent for nonspecific dermatitis with 
secondary infection prior to February 6, 2006 is denied.

A rating in excess of 30 percent for nonspecific dermatitis with 
secondary infection beginning February 6, 2006 through August 3, 
2007 is denied.

A rating in excess of 10 percent for nonspecific dermatitis with 
secondary infection beginning August 4, 2007 through March 30, 
2010 is denied.

A rating in excess of 30 percent for nonspecific dermatitis with 
secondary infection beginning March 31, 2010 is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


